\
                       OFFICE   OF THE ATTORNEY GENERAL                 OF TEXAS
                                          AUSTIN     .
    410”L” SLLLL-s
    A-“*L*    O.klAL



             iionoruble Eossr =D;-WC
             county AnbitOr ,’ ratOtt
             La crange, Trmo         ..
                            ...-., .

             Soar slrt




                                                                               ._.




                         and -itsceirr   3 hair ,pay d
                         fhey‘t,)wi.     A.. .   _.. ‘,.,- ; .‘_ ‘..’

                                ~%aoh of the above
                        :..boodti.whloh are approrrd b           the Comdr8loner8~               . ::
                         Court aad--are rsqulroa            to Ee recorded by the         .
                         County .Clrrk. Iha qae8tloa ir whether tbr
                         county Clerk is7aitha     to oollaot racsrdlag
                         fee8 rrOti tb4 CO&U&y cOSd88iOnOr8,              JU8tiCa
                         of tha Peace, COnrtablO8 and Fabllo C[oigherr.              :’   _. .
                         fr tbs cOUItty Oi+k. 18 la titled
                                                         t0r a 4 8
                                                                 r Or                         .
                                                                                              .I
                                              Art1010 E340, ~emon*8 Hlaotatod Civil                             StntutoI,,
                       grovldrr,         la' psrt, ti8 rOllOW81

                                              **   l    ’ Eaoh     shall cxrcate
                                                                     o o a lfs8Io lla r

                               , a bond to be ripprcoed by the county Judge In
                                 the OUDof t!wreo tfwusand 40Ua~s; payable to
                                 tka oounty trecmumr, ooaditloard    ror  the faith-
                                 rui prrior;uanou or the anti40 0r hlr 0rriO4,
                                 thtt  he ~111 pay over. to hla county all aoaeys
                                 iii~~aiig   paidt0 hip out or e0platy -runa 48
                             .' voluntary paymntr or otherwlsr, and that h8
                                 ~111 not tote or give hfr 6onsent to pay out
                                 or oouaty gund8 exoept for lawful J;urpo8e.a

                                    ..
                                              istlcle         2373, Yeraon’8              .inmtated    CIvll    ZXatute(r,
                        ~456, .ln pnrt:
                                                         .       :                  ~'._..
                                   .        '&oh jua.tio  Oha: aiv4 bond psyible
                                   W thd oouaty .judgr   IO the 8th ot Onb Thoarend
                                   "uollrrr, oonditloned that he ~111 faIthfully
                                   and imIp36rtlallydleohbrge the but148 required
                                   0r blsa by law, 64d will promptly pap over to
                                   the jmty entltlcd   to reoeire it, all wmeys
                                    that s&y 00~4 into hi8 biiada during hI8 term
                                   0rdri00.        * * ?*.               .,                    _.,.
                                                                                                  ._.
                                                                                               *.
                                              irtlolr 5680, Yernon~o ianotated                          Clvll   3tat2ter,
                       grovldset                                                                   . ..
                                                                                                    /- .
                                .        .:
                                            *&ioh pub110 telgbsi  oleited'fot   a
                                    praoldot  ohal1 execute i bond payable to the
                                    oouaty judgo Lo the 8usl of riv. Tho;lsand Dol-
                                    lar8 to be rpprovod br tti Oom~f8aIonorr~ Court,
                                    ooadltiamd upon tha faithful     and iopartld   per-
                                    roraanor or the duties ok hia 0rfi00;      The bona
                            :       or  a wolghar of a proofnot err a*) ~YOP riY0
                                    thoueand baler 0r oottoh are rdoCIv.5  fi ror sale
                                    or 8hlQsent 8hall bo fao ThOU8snd ?iv4 !IuaPmd
                                    D0116r8.*
                                                        I.-
                                                                ,-'.'            ..
:
    -.            1
         \                                                                                         1
             ‘.
                  ..
                                                               . . .. .
                                                                                             .--                             .*..
                                                                                                                                j
                                                                                                                     .
                                                                                                                    :
                                                                                                                         776
 I             .                                     .




                                                                                                                    :-




        I                                   Article      W381, Vernon’ knnotbted Civil              jtatutes,
                         ia’ 011followsr

                                            m!ktob person who may be elected to the
                                   ofiloc, of Conetable ahall, bsioto entering upon
                                   the atitles of the otflCo,  give a bond wltb two
                                   or rrore*gooa   ana &wfTloleat      surstles,         to bo ap-
                                   proved by the C;r+zilesionarr Court of hi6 county,
                                   for ash BU?Lae msy be tlrsote6          by 13314Court,
                                   not leea then Bivo mutr0a         Dollar8 (~~00.00) nor
                                   mre than l’litern     Huadr4 Dollsrr (61,500.00),
                                   payable td the.0ovornctr bna hls etiootwaor id of-
                                   rloe, oonaitioae4 tot the raf.thfuL perfomianoo        of
                                   ell t5e duties   r6QUiRd      Of h&4   by iOf; and Oh011
                                   also ta;ce ma eubsertbo the oath oi oftioe pre-
                                   eoribsd by the Constltutlon,        wbioh shell be in-
                                   doreed on eaid bond, togetbar with the certffl-
                                   oste of the ofricer      ad.tinieterine   the ram;. nhlob
                                   bona and oath shall .be recorded in the office oi
                                tho Clsrk or the county Cour$, ana deposltea in
                                .sr ia0ff1 0s   ~a;idb o ndlhhll not be void on tho
                                first recovery,    but “,ay be eced on from tl?le to
                                time in the nati. of the perty injarod until the
                              . whole amunt     theroof is raoovorecl.”
                               .
                                            r,rtlolo     6000, Vernon’s    Annotctod Civil              Sthtutc8,
                        ! prov idea t
                                                                                                    .

                                            *Al orriofel    bond8 or county ofricer
                                   &et ere requlrea by lasr to be eppxovod by the
                                   ooadssloncret   owuxt, aad nhioh hevo been eo op-
                                   grove4, r&U be e.de psysblo to the county &a&o,
                                   ml mroly l&opt and. rsoordea by tho County Clerk
                                   in 3 book kept ror    at   ~'WOSO.~



                                      mtlolo    5886, supra     erpreesly provide8 t&     tbe
                   .I



                          bona of
                               the publlo rrigher    elected for e preoinot ehmll bo pay-        .
                      ebie to t~he ootity   judge and ‘dust be npprovwl     by ths oomisslonsrs*
                   . court.    Therefore, tha bond of a gublio nri&er OleotQd for a pre-
                   -’ Ginat muat be ssfely     kept and XrOOrbd      by the County Clerk  in a
                      boor icog for that purpose.                   .
‘-.
      ‘...                                   m?oio       608l;‘rupr~;.oxgreesiy           provlde8 tlut         thr
           .                                 -J                                    ..-
               -. f
                .\ :                                                                            .                        .
                                                             .~   :
                   : .e
Hoaomble Homer D. Eok; p~gQ 4
                                                             ,

                                                                        \
 bond’of a constable shall be approved by the 00~18BiOnarS’
 court and rooorded in the office of the Clerk of the County
-Court, and deposited in said otflce.
               Artiols 2340, supra, regarding the bonds ot oounty
oomissioners   orprossly provides that such bonds shall be approved
by the county judge.             thle Statute
                        iiOV,QVQr,            dooe ILOt QSprQSSly
require  that the bonds ot oounty oomnissioqors must be recorded
in the County Clerk’s orfloe.
               Artiole 2373, supra, regarding bonds of justices
of the peace, provides that suoh bonds shall be payable to the
county judge but does not expressly provide that such bonds shall
be recorded  by the County Clerk;  neither does said statute   QX-
pressly provide who shall approve the bonds of justices     bf the
peace.
               Although the foregoing statutea  regarding the of-
fiolal bonds 0r county oommlsslonera ana justicea   oi the pence
do not expressly r6qulre suoh bonds to be reoorded by the County
Clerk,  it 1s our opinion that suoh bonds should be recorded for
the protootlon of the publlo.
               The recording oi the oifloial bonds required about
are not for the benefit of the individual orflcere  but are for
the benefit of the general publio.   The sam reasoning foll.owed
in our Opinion No. O-5099 and the opinion OS the Attorneys General,
found in the 1906 imnual Report of the Attorney General, at page
370, la applicable to the questions under consideration.    There-
tore, it 1s our opinion that the County Clerk is not entitled to
any rees ror recording the orricial  bonds 0r the above no2a
orf Polals.
                                              Tours very truly
                                      ATTORNEY OKNEXLOf TTDXS

                                           4LiwdA
                                      BY
                                                    Ardsll    William
                                                             Amistant




                                               .
                         _.   _.
      -   c